RESOLUCIÓN
Habiéndose cumplido el año de suspensión que decreta-mos, mediante Sentencia de 21 de enero de 1994, se reins-tala al Ledo. Eduardo Morales Soto a la práctica de la abogacía.
El Director de la Oficina de Inspección de Notarías ten-drá un término de treinta (30) días para informar al Tribunal el resultado del “examen” de la obra notarial del Ledo. Eduardo Morales Soto, luego de lo cual el Tribunal dispon-drá al respecto.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General